Citation Nr: 1417745	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-18 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from June 1950 to June 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A January 2010 rating decision, in pertinent part, denied entitlement to service connection for hearing loss and a right knee disorder.  An August 2011 rating decision, in pertinent part, confirmed and continued the previous denials of service connection for hearing loss and a right knee disorder and denied a TDIU claim.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The issues of entitlement to service connection for a right knee disorder and TDIU are addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have hearing loss that is attributable to his active military service.  


CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.385, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2013)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in August 2009 and June 2011 letters, advising him of what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letters included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in May 2013.

The Veteran has received the required notices and has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board notes that the Veteran's service treatment records are unavailable.  The RO notified the Veteran that the National Archives and Records Administration (NARA) and/or National Personnel Records Center (NPRC) were unable to locate these records because they were presumed to have been lost during the fire at the NPRC in 1973 and that future efforts to locate them would be futile.  The RO also invited him to submit any service treatment records he may have in his possession and advised him of alternate documents he could submit to support his claims.  

The Board is mindful that, in a case such as this, where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  While it is unfortunate that the Veteran's service treatment records are unavailable, the appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened duty in mind.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's private and VA treatment records, lay statements, and argument from the Veteran's attorney on his behalf.  The Veteran was afforded a VA audiological examination and the examination and opinion evidence provides the information necessary to decide the claim for service connection for hearing loss.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided herein.  


II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, including organic diseases of the nervous system, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran asserts that he has bilateral hearing loss due to noise exposure during combat experiences in Korea.  As noted above, the Veteran's service treatment records are unavailable.  His Report of Separation (DD Form 214) reflects he was awarded the Combat Infantry Badge. 

Post-service private treatment records dated from June 1989 to June 2011, which were received in August 2011, are silent for complaints of perceived hearing loss or objective findings of hearing loss.  In June 1999 and May 2001, the Veteran denied any loss of hearing or tinnitus.  On clinical examination in July, October, and November 2007, his "hearing [was] grossly intact."  The private treatment records also document occupational noise exposure.  In March 1994, he reported doing "heavy work operating a bulldozer and other heavy equipment;" in October 1996 he complained of a sudden onset of dizziness after being exposed to dynamite fumes, and in August 1998 he stated that he worked in construction.  

In June 2004, the Veteran presented to the Murfreesboro VA Medical Center (VAMC) to establish care and get medications.  A VA nurse recorded "bilateral hearing loss" among a list of numerous other disorders in his medical history.  Subsequent VA treatment records were silent for subjective complaints or objective findings of hearing loss.  During a January 2007 primary care visit, the examiner noted that the Veteran's hearing appeared to be intact on clinical examination.

The Veteran's claim for service connection for hearing loss was received in August 2009 and he was afforded a VA audiological examination in December 2009.  He reported military noise exposure during combat service in Korea with an infantry unit, occupational noise exposure in construction and as a heavy equipment operator, and limited recreational exposure to firearms during his youth.  Audiometric testing revealed bilateral sensorineural hearing loss for VA compensation purposes; the right ear hearing loss was described as "severe to profound" while the left ear hearing loss was "mild sloping to severe."  

Following a review of the claims file, the audiologist opined that the Veteran's hearing loss and reported tinnitus were less likely as not to have been caused by or a result of military service.  In support of her conclusion, the audiologist observed that the Veteran had a lengthy history of significant occupational noise exposures following separation from service; however, existing VA treatment records made no mention of any complaints of hearing loss or tinnitus.  Similarly, the audiologist commented that there was no evidence within the claims folder to support the onset of hearing loss within at least a one-year period following separation from service.  Finally, the audiologist explained that noise-induced hearing loss is typically symmetric and bilateral and that there is no known scientific evidence to support a latent onset of hearing loss many years after the exposures have ceased. 

During a December 2009 VA PTSD examination, the Veteran indicated that he retired from construction in 1998.

Subsequent private treatment records dated in November 2010 and in January, April, May, and June 2011 reflect that the Veteran denied any otolaryngeal symptoms, and reported examination findings included "no hearing abnormalities."

During a June 2011 VA PTSD examination, the Veteran identified his usual occupation as "heavy equipment operator" and indicated that he retired in 1996 or 1998 because he was eligible due to age or duration of work.   

Having reviewed the entire claims file, the Board finds that service connection for hearing loss is not warranted.

Initially, the Board acknowledges that the Veteran is competent to provide lay evidence of reporting his perceived hearing loss during and since active duty military service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).   Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both courts have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377 n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  In this case, the Veteran is not competent to state that his sensorineural hearing loss is medically related to his military service from June 1950 to June 1953, including his noise exposure during his combat experiences in Korea.  

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, the Board finds that the Veteran's report of noise exposure during military service is credible because it is consistent with combat experiences during his service in Korea.  However, the Board does not find credible the assertion that the noise exposure resulted in a perceived hearing loss during service that continued to the present time because this assertion is inconsistent with prior statements the Veteran made to his treatment providers in June 1999 and May 2001 denying any hearing loss.  See Caluza, 7 Vet. App. at 511 (holding that the credibility of a witness can be impeached by a showing of inconsistent statements).  In addition, prior to his August 2009 claim for service connection for hearing loss, both private and VA treatment providers observed that his hearing appeared to be intact.  

In this regard, the Board also finds that the Veteran's statements to treatment providers denying hearing loss and the observations by treatment providers that his hearing appeared to be intact weigh heavily against a finding of any continuity of hearing loss symptomatology since military service.  Moreover, the Board notes that among the private and VA treatment records dated as early as June 1989, the earliest suggestion of any reported hearing loss is found in the June 2004 VA treatment record from when the Veteran established care and a VA nurse recorded "bilateral hearing loss" among a list of numerous other disorders in his medical history.

Assuming for the sake of argument that he did report perceived hearing loss in June 2004 and that he had a bilateral hearing loss disability at that time (although this conclusion would appear to be inconsistent with private and VA treatment records, which document his physicians' observations that his hearing appeared to be intact and which do not document evidence suggestive of a mild, severe, or profound hearing loss), these facts would establish bilateral hearing loss more than 50 years after separation from service.  The passage of many years between discharge from active service and any objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Turning to the medical opinion evidence, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Finally, the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board finds that the December 2009 medical opinion by the VA audiologist is persuasive and probative evidence against the claim for service connection for hearing loss because it was based on a review of the claims file, audiological examination, and was supported by an articulated medical explanation that is consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Here, the audiologist considered the Veteran's contention that his current hearing loss disability was caused by noise exposure while serving with an infantry unit during combat in Korea.  However, she concluded that the current hearing loss disability was not related to the Veteran's military service because there was a lack of evidence of hearing loss following military service and no subjective complaints of hearing loss in available VA treatment records.  

The Board acknowledges that an examination is inadequate where the examiner does not comment on the Veteran's report of in-service injury and instead relies on the absence of medical records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  However, the Board finds the December 2009 VA examiner's opinion is adequate because, in addition to noting a lack of hearing loss symptoms or treatment shortly after separation from service or among VA treatment records since establishing care in 2004, the examiner, in fact, considered the Veteran's contentions regarding in-service noise exposure and offered another reason for her conclusion.  The audiologist's rationale suggests that the Veteran's asymmetric pattern of bilateral sensorineural hearing loss was inconsistent with typical noise-induced hearing loss.  Furthermore, the Board observes that private treatment records that were already in existence, but had not been received by VA until after the December 2009 VA examination, further bolster the conclusion of the December 2009 VA audiologist.  Again, the private treatment records received reflect the Veteran's silence in reporting any perceived hearing loss, his specific denials of perceived hearing loss, and his treating physician's observations that his hearing was grossly intact on clinical examination.  

The post-service treatment records dated from 1989 until just prior to the December 2009 VA examination are relevant to the issue of whether the Veteran perceived any hearing loss as result of his military duties during combat in Korea (or as a result of his occupational noise exposure after service), and the Board finds it reasonable to infer, consistent with the December 2009 medical opinion offered by the VA audiologist, that the Veteran's bilateral hearing loss disability, first perceived in June 2004 at the earliest, was not caused by or related to military service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438-41 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board, as factfinder, to draw a reasonable inference).

In summary, the Veteran had significant noise exposure during his military service in Korea and he had significant occupational noise exposure during his work in construction and as a heavy equipment operator until he retired in 1998.  The evidence of record, however, reflects that the earliest report of perceived hearing loss was possibly in June 2004, although he subsequently denied otolaryngeal (ear, nose, and throat) problems on many occasions to his private treatment providers.  Because the Veteran's reported onset of perceived hearing loss was more than 50 years after his military noise exposure and the VA audiologist explained that there was no scientific evidence to support a latent onset of hearing loss many years after the noise exposures ceased, the Board finds that the December 2009 VA audiologist's opinion that the current bilateral hearing loss was less likely related to military service is persuasive and consistent with the record.  

The Board acknowledges the July 2013 assertion by the Veteran's attorney that the December 2009 VA opinion is speculative.  However, the Board disagrees.  The examination report reflects that the audiologist reviewed the claims file, obtained a subjective history from the Veteran, and conducted audiological testing.  The audiologist supported her conclusion with an articulated medical rationale as discussed.  The Board finds that the December 2009 VA audiologist used the information she had along with her audiological training and skills to make a medical judgment regarding the etiology of the claimed hearing loss disability.  Accordingly, the Board finds that the December 2009 VA examination is adequate to decide the claim.

In addition to considering the claim on a direct basis, the Board finds that service connection for hearing loss is not warranted on a presumptive basis because any such disability was first objectively shown in 2009, more than five decades after separation from service.  38 C.F.R. §§ 3.307, 3.309. 

For all the foregoing reasons, the Board finds that service connection for hearing loss is not warranted.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for hearing loss is denied.


REMAND

The Veteran contends that he broke through a frozen rice paddy in Korea and pulled something loose in his leg, tearing all the ligaments in his right knee.  A September 2009 VA right knee x-ray report revealed a very slight medial compartment joint space narrowing; no evidence of fracture or dislocation and no focal osseous lesions were identified.  The reason for the study was to rule out degenerative joint disease.  The report also noted a clinical history of a 2-cm lump on the posterolateral right knee.  VA treatment records dated after July 27, 2009 to June 2010 are not associated with the claims file.  The AOJ should obtain treatment records from the Tennessee Valley VA Healthcare System, including from the Murfreesboro and Tennessee VAMCs, dated from July 27, 2009 to June 2010 and from April 2013 to the present.  

A June 2011 private treatment record from L. Patton, M.D., reflects a diagnosis of ganglion of the right knee and that the Veteran was sent for a right knee x-ray.  The x-ray report is not associated with the claims file.  The AOJ should obtain ongoing treatment records from Dr. L. Patton dated from June 2011 to the present, including the report of the June 2011 right knee x-ray.  After the outstanding VA and private treatment records are obtained, the Veteran should be afforded a VA examination to determine whether he has a right knee disability related to military service.

The Veteran's claim for a TDIU was received in November 2010.  He asserts that he is unemployable because of his service-connected PTSD, currently rated as 50 percent disabling.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2013).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

VA regulations provide that a TDIU may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of determining whether there is one 60 percent disability, or one 40 percent disability in combination, disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. § 4.16(a).  Also, disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  Individual unemployability must be determined without regard to any nonservice-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see also 38 C.F.R. § 4.19 (2013) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran was afforded a VA examination in June 2011 to obtain a medical opinion regarding the effects of his PTSD on his ability to work.  The examiner opined that "although his current PTSD symptoms and depressive symptoms...may impede his work efficiency, they would NOT prevent him from maintaining a part-time sedentary job.  His PTSD symptoms would likely cause him to be unable to work in large groups of people or situations where he feels unsafe."  (Emphasis in original).  

Unfortunately, the opinion does not address the effects of his PTSD on his ability to secure and follow a substantially gainful occupation (such as in his usual occupation as a construction worker/heavy equipment operator).  Rather, the opinion addresses part-time work.  Moreover, based on the examiner's suggestion that the Veteran would be able to work in a "sedentary" job, it appears that the examiner may have considered nonservice-connected physical disabilities in rendering the medical opinion.  Thus, a remand is required so that a new VA examination may be scheduled to obtain the medical information necessary to decide the TDIU claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claims.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record, including all private treatment records from L. Patton, M.D., dated from June 2011 to the present, including the report of a June 2011 right knee x-ray.

Even if the Veteran does not respond, the AOJ should obtain from the Tennessee Valley VA Healthcare System, including from the Murfreesboro and Tennessee VAMCs, records pertinent to evaluation and treatment for a right knee disorder and PTSD dated from July 27, 2009, to June 2010 and from April 2013 to the present.

2.  After the treatment records have been obtained and associated with the claims file, schedule the Veteran for a VA examination conducted by a physician to determine the nature and likely etiology of his claimed right knee disorder.  The claims folder must be made available to the examiner prior to the examination for review.  All indicated studies should be performed.  

The examiner should identify any current, chronic right knee disorder(s) found on examination.  For each disability, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current disorder of the right knee began in service, is due to any incident in service, or is due to any arthritis that became manifest within one year of separation from military service.

If the examiner determines that the Veteran has a current right knee disability that began in or is medically related to military service, the examiner should also describe the impact of the Veteran's right knee disability on his occupational functioning.  In so doing, the examiner should comment on the Veteran's education and work experience in construction and heavy equipment operation in discussing his employability.  The examiner must provide a detailed rationale for his conclusions.

3.  After the treatment records identified in Directive #1 have been obtained and associated with the claims file, schedule the Veteran for a VA psychiatric examination to ascertain whether PTSD causes him to be unable to obtain or maintain gainful employment.  The entire claims file must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

All signs and symptoms of the Veteran's PTSD should be reported in detail.  The examiner should also describe the impact of the Veteran's PTSD disability on his occupational and social functioning, and specifically opine as to the severity of his PTSD and whether it alone renders him unable to secure and follow a substantially gainful occupation without regard to age or nonservice-connected disabilities and, if so, when such inability began.  In so doing, the examiner should comment on the Veteran's education and work experience in construction and heavy equipment operation in discussing his employability.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

4.  The AOJ must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate and ensuring that the requested actions are completed, the AOJ should readjudicate the claim for service connection for a right knee disorder and the claim for a TDIU.  Consideration should be given to whether the Veteran's claim for a TDIU should be referred to the Director, Compensation and Pension Service, for extraschedular consideration under 38 C.F.R. § 4.16(b), and if so, take appropriate action.  If any benefit sought is not granted, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


